


110 HR 2366 PCS: SBA Veterans’ Programs Act of

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 217
		110th CONGRESS
		1st Session
		H. R. 2366
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2007
			Received
		
		
			June 20, 2007
			Read the first time
		
		
			June 21, 2007
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To reauthorize the veterans entrepreneurial
		  development programs of the Small Business Administration, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the SBA Veterans’ Programs Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—OFFICE OF VETERANS BUSINESS DEVELOPMENT
					Sec. 101. Office of Veterans Business Development.
					TITLE II—VETERANS ASSISTANCE AND SERVICES
					Sec. 201. Veterans Assistance and Services program.
					TITLE III—EXPANDING VETERANS BUSINESS OUTREACH
				CENTERS
					Sec. 301. Increasing the number of outreach
				centers.
					Sec. 302. Independent study on gaps in availability of outreach
				centers.
				
			IOffice of Veterans
			 Business Development
			101.Office of
			 Veterans Business DevelopmentSection 32 of the Small Business Act
			 (15 U.S.C.
			 657b) is amended—
				(1)by redesignating
			 subsection (c) as subsection (e); and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Participation in
				TAP workshops
							(1)In
				generalThe Associate Administrator shall increase veteran
				outreach by ensuring that Veteran Business Outreach Centers regularly
				participate, on a nationwide basis, in the workshops of the Transition
				Assistance Program of the Department of Labor.
							(2)PresentationsIn
				carrying out paragraph (1), a Center may provide grants to eligible entities
				located in Transition Assistance Program locations to make presentations on the
				opportunities available from the Administration for recently separating
				veterans. Each such presentation must include, at a minimum, the
				entrepreneurial and business training resources available from the
				Administration.
							(3)ReportsThe
				Associate Administrator shall submit to Congress progress reports on the
				implementation of this subsection.
							(d)Women Veterans
				Business Training Resource ProgramThe Associate Administrator
				shall establish a Women Veterans Business Training Resource Program. The
				program shall—
							(1)compile
				information on resources available to women veterans for business training,
				including resources for—
								(A)vocational and
				technical education;
								(B)general business
				skills, such as marketing and accounting; and
								(C)business
				assistance programs targeted to women veterans; and
								(2)disseminate the
				information through Veteran Business Outreach Centers and women’s business
				centers.
							.
				IIVeterans
			 Assistance and Services
			201.Veterans
			 Assistance and Services programSection 21 of the Small Business Act
			 (15 U.S.C.
			 648) is amended by adding at the end the following:
				
					(n)Veterans
				Assistance and Services program
						(1)In
				generalA Small Business
				Development Center may apply for an additional grant to carry out a veterans
				assistance and services program.
						(2)Elements of
				programUnder a program under paragraph (1), the Center
				shall—
							(A)create a marketing
				campaign to promote awareness and education of the services of the Center that
				are available to veterans, and to target the campaign toward veterans, disabled
				veterans, military units, Federal agencies, and veterans organizations;
							(B)use
				technology-assisted online counseling and distance learning technology to
				overcome the impediments to entrepreneurship faced by veterans and members of
				the Armed Forces; and
							(C)increase
				coordination among organizations that assist veterans, including by
				establishing virtual integration of service providers and offerings for a
				one-stop point of contact for veterans who are entrepreneurs or small business
				owners.
							(3)Minimum
				amountEach grant under this
				subsection shall be for at least $75,000.
						(4)Maximum
				amountA grant under this subsection may not exceed
				$250,000.
						(5)FundingSubject
				to amounts approved in advance in appropriations Acts, the Administration may
				make grants or enter into cooperative agreements to carry out the provisions of
				this
				subsection.
						.
			IIIExpanding
			 Veterans Business Outreach Centers
			301.Increasing the
			 number of outreach centersThe
			 Administrator of the Small Business Administration shall use the authority in
			 section 8(b)(17) of the Small Business Act (15 U.S.C. 647(b)) to ensure that the
			 number of Veterans Business Outreach Centers throughout the United States
			 increases—
				(1)by at least 2, for
			 each of fiscal years 2008 and 2009; and
				(2)by the number that
			 the Administrator considers appropriate, based on existing need, for each
			 fiscal year thereafter.
				302.Independent
			 study on gaps in availability of outreach centersThe Administrator of the Small Business
			 Administration shall sponsor an independent study on gaps in the availability
			 of Veterans Business Outreach Centers across the United States. The purpose of
			 the study shall be to identify the gaps that do exist so as to inform decisions
			 on funding and on the allocation and coordination of resources. Not later than
			 6 months after the date of the enactment of this Act, the Administrator shall
			 submit to Congress a report on the results of the study.
			
	
		
			Passed the House of
			 Representatives June 18, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		June 21, 2007
		Read the second time and placed on the
		  calendar
	
